September 4, 2013 Loeb King Trust 61 Broadway Avenue, 24th Floor New York, New York 10006 Ladies and Gentlemen: We have acted as your counsel in connection with the preparation of this Pre-Effective Amendment No. 1 to the Registration Statement on Form N-1A (Registration Nos. 333-189250; 811-22852) (the “Registration Statement”) relating to the sale by you of an indefinite number of Investor Class and Institutional Class shares (the “Shares”) of beneficial interest, without par value, of the Loeb King Alternative Strategies Fund (the “Fund”), a series of Loeb King Trust (the “Trust”), in the manner set forth in the Registration Statement (and the Prospectus of the Fund included therein). We have examined:(a)the Registration Statement (and the Prospectus of the Fund included therein), (b)the Trust’s Declaration of Trust and Bylaws, as amended and restated, (c)certain resolutions of the Trust’s Board of Trustees and (d) such other proceedings, documents and records as we have deemed necessary to enable us to render this opinion. Based upon the foregoing, we are of the opinion that the Shares, when sold as contemplated in the Registration Statement, will be duly authorized, validly issued, fully paid and nonassessable. We consent to the use of this opinion as an exhibit to the Registration Statement.In giving this consent, however, we do not admit that we are experts or within the category of persons whose consent is required by Section7 of the Securities Act of 1933, as amended. Very truly yours, /s/ Godfrey & Kahn, S.C. GODFREY & KAHN, S.C.
